Citation Nr: 0605199	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1939 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
which, in pertinent part, denied service connection for 
bilateral hearing loss.  The veteran relocated to Missouri 
and his claim is now under the jurisdiction of the St. Louis, 
Missouri RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his nearly 20 years of service, the veteran worked 
closely with airplane engines and it is likely that he was 
exposed to a great deal of noise.  The veteran stated that 
during his last 10 years of service, he worked exclusively 
with jet engine aircraft, without hearing protection.  While 
hearing loss was not shown on spoken word testing during 
service, or in the years immediately after separation from 
service, a hearing loss disability was diagnosed on 
examination in September 1966, eight years following 
separation from service.  It is pertinent that this is the 
first time the veteran's hearing was actually evaluated by 
audiometric testing measuring hearing acuity at measured 
frequencies, rather than by the spoken or whispered voice 
test.

An examination was performed for VA in January 2005.  On the 
examination report and in her April 2005 review of this 
matter, a clinical audiologist provided the opinion that 
there was less than a 50/50 probability that the veteran's 
current hearing loss was caused by his active duty noise 
exposure.  She based this opinion on statements from the 
veteran to the effect that he had moderate noise exposure for 
a number of years after separation from service while working 
in mining and construction.  Based on this opinion, the RO 
denied service connection for hearing loss in February 2005.
  
The Board notes that during the course of the appeal the 
veteran has described his post-service noise exposure on two 
occasions.  In a September 2004 statement, he reported, "I 
had moderate exposure to loud noise for less than three years 
upon retirement from service and little to no loud noise 
exposure afterwards to present".  On his March 2005 notice 
of disagreement he stated, "When I mentioned that I had 
'moderate' exposure to noise, my definition of moderate is 
akin to standing on a busy traffic intersection."  

The veteran underwent an examination by a private ear-nose-
throat specialist in July 2005.  The report indicated that 
the veteran denied exposure to noise, by occupation or hobby, 
subsequent to military service.  The examining physician 
stated, "It is my medical opinion that [the veteran's] 
hearing loss as documented by audiogram is consistent with 
noise induced hearing loss, more likely than not secondary to 
his noise exposure in the military."   

In light of the veteran's extensive and prolonged exposure to 
noise during service, and the competing medical opinions 
regarding the likely etiology of his current hearing loss, a 
new examination is warranted.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Schedule the veteran for a new VA 
audiological evaluation (with audiometric 
studies).  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should be asked to review and 
discuss all records of reported noise 
exposure and hearing loss and, 
thereafter, to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current hearing 
loss is related to any aspect of his 
period of active service, such as 
acoustic trauma.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

